

Exhibit 10.1
 
AMENDMENT NO. 1
TO CREDIT AGREEMENT
 
This Amendment No. 1 to Credit Agreement is dated as of May 3, 2013 (the
“Agreement”), and is among the Lenders identified on the signature pages hereof
as Lenders (which Lenders constitute the Required Lenders), WELLS FARGO BANK,
NATIONAL ASSOCIATION (“WFB ”), as administrative agent for the Lenders (WFCF, in
that capacity, “ Agent ”) and Co-Lead Arranger, HSBC BANK USA, N.A., (“ HSBC ”)
as Syndication Agent and Co-Lead Arranger, and PAC-VAN, INC. (“ Borrower ”).
 
The Lenders, Agent, and Borrower are party to a Credit Agreement dated as of
September 7, 2012 (as amended, restated, supplemented, or otherwise modified
before the date of this Agreement, the “ Credit Agreement ”).
 
The parties also desire to modify the Credit Agreement in certain respects.
 
The parties therefore agree as follows:
 
1. Definitions. Defined terms used but not defined in this Agreement are as
defined in the Credit Agreement.
 
2. Amendments to Credit Agreement. Subject to the satisfaction of each of the
conditions to effectiveness set forth in Section 4 of this Agreement, the
parties hereto agree as follows:
 
(a) The opening paragraph appearing at the top of page 1 of the Credit Agreement
immediately prior to Section 1thereof is hereby amended and restated in its
entirety to read as follows:
 
THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of September 7,
2012, by and among the lenders identified on the signature pages hereof (each of
such lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “ Lender ”, as that term is hereinafter further defined), WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “ Agent ”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as a co-lead arranger (any institution serving in such capacity,
together with its successors and assigns in such capacity, a “ Co-Lead Arranger
”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
book runner (in such capacity, together with its successors and assigns in such
capacity, the “ Book Runner ”), HSBC BANK USA, N.A., a national banking
association, as syndication agent (“ Syndication Agent ”) and as a Co-Lead
Arranger, PAC-VAN, INC., an Indiana corporation (“ Pac-Van ”), and the
Subsidiaries of Pac-Van identified on the signature pages hereof (such
Subsidiaries, together with Pac-Van, are referred to hereinafter each
individually as a “ Borrower ”, and individually and collectively, jointly and
severally, as the “ Borrowers ”).
 
1

 
 

--------------------------------------------------------------------------------

 



 
(b) Section 6.7 of the Credit Agreement is hereby amended to (i) remove the word
“and” which appears at the end of Section 6.7(f), (ii) replace the period (“.”)
at the end of Section 6.7(g) with “; and” and (iii) add the following new
Section 6.7(h) immediately after the end of Section 6.7(g):
 
“(h) Pac-Van may declare and pay dividends to GFN on account of Equity Interests
issued to GFN by Pac-Van that do not constitute “Series A Cumulative Preferred
Stock” (as defined in Pac-Van’s Governing Documents as in effect on the date of
this Agreement) in an aggregate amount not to exceed, in any fiscal year of
Pac-Van, the lesser of (i) $4,000,000, (ii) the Series C Preferred Dividend
Percentage of the stated liquidation preference of Series C Preferred Stock of
GFC which is issued and outstanding and (iii) the actual amount of annual
dividends required to be paid in respect of the Series C Preferred Stock of GFC
which is issued and outstanding, so long as before and immediately after giving
effect to the payment of any such dividend, (1) no Default or Event of Default
shall have occurred and be continuing or would result therefrom, (2) Pac-Van is
Solvent, (3) Excess Availability is greater than or equal to $4,000,000, (4) the
Fixed Charge Coverage Ratio, measured on a trailing-twelve-months’ basis as of
the end of the most recently completed month for which financial statements have
been provided to Agent pursuant to Section 5.1 , both actual and giving  pro
forma  effect to the payment of that dividend, will be greater than 1.25 to 1.00
and (5) such dividends are paid no earlier than ten (10) Business Days prior to
the date GFC is required to fund dividends in a like amount in respect of the
Series C Preferred Stock of GFC.”
 
(c) Section 8 of the Credit Agreement is hereby amended to (i) remove the word
“or” which appears at the end of Section 8.10, (ii) replace the period (“.”) at
the end of Section 8.11 with a semicolon (“;”), (iii) replace the period (“.”)
at the end of Section 8.12 with “; and” and (iv) add the following new
Section 8.13.immediatly after the end of Section 8.12:
 
“8.13 Required Series C Preferred Equity Contributions. The failure of Pac-Van
to receive a cash equity contribution (within five (5) Business Days following
the date of any issuance by GFC of Series C Preferred Stock of GFC) equal to an
amount not less than 80% of the stated liquidation preference of any shares of
Series C Preferred Stock of GFC issued by GFC.”
 
(d) The Definition of “Lead Arranger” set forth in Schedule 1.1 to the Credit
Agreement is hereby amended to read in its entirety as follows:
 
““Co-Lead Arranger(s)” has the meaning set forth in the preamble to the
Agreement.”
 
(e) The Definition of “Fixed Charge Coverage Ratio” set forth in Schedule 1.1 to
the Credit Agreement is hereby amended to read in its entirety as follows:
 
““Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Borrowers determined on a consolidated basis in accordance with GAAP,
the ratio of (a) the result of (i) EBITDA for such period,  minus  (ii) Net
Unfinanced Capital Expenditures for such period,  minus  (iii) all Affiliate
Distributions under Section 6.7(e)  and/or Section 6.7(h)  paid during such
period, to (b) Fixed Charges for such period.”
 
2

 
 

--------------------------------------------------------------------------------

 







 
(f) Schedule 1.1 to the Credit Agreement is hereby amended by adding the
following terms in proper alphabetical order:
 
““Series C Preferred Dividend Percentage” means, the “Stated Rate” as such term
is defined in the Certificate of Designations, Preferences and Rights of the
Series C Cumulative Redeemable Perpetual Preferred Stock of GFC as in effect on
the date of the initial issuance by GFC of any Series C Preferred Stock of GFC.
 
“Series C Preferred Stock of GFC” means Series C Cumulative Redeemable Perpetual
Preferred Stock issued by GFC, which shall not, in any event, exceed 400,000
shares of such Equity Interest.”
 
(g) Section 15.18 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
“15.18 Co-Lead Arrangers, Book Runner, and Syndication Agent. Each of Co-Lead
Arrangers, Book Runner, and Syndication Agent, in such capacities, shall not
have any right, power, obligation, liability, responsibility, or duty under this
Agreement other than those applicable to it in its capacity as a Lender, as
Agent, as Swing Lender, or as Issuing Bank. Without limiting the foregoing, each
of Co-Lead Arrangers, Book Runner, and Syndication Agent, in such capacities,
shall not have or be deemed to have any fiduciary relationship with any Lender
or any Loan Party. Each Lender, Agent, Swing Lender, Issuing Bank, and each Loan
Party acknowledges that it has not relied, and will not rely, on any of Co-Lead
Arrangers, Book Runner, and Syndication Agent in deciding to enter into this
Agreement or in taking or not taking action hereunder. Each of Co-Lead
Arrangers, Book Runner, and Syndication Agent, in such capacities, shall be
entitled to resign at any time by giving notice to Agent and Borrowers.”
 
3. Representations. To induce Agent and the Required Lenders to enter into this
Agreement, Borrower hereby represents to Agent and the Required Lenders as
follows:
 
(a) that Borrower is duly authorized to execute and deliver this Agreement and
is and will continue to be duly authorized to borrow monies under the Credit
Agreement, as amended by this Agreement, and to perform its obligations under
the Credit Agreement, as amended by this Agreement;
 
(b) that the execution and delivery of this Agreement and the performance by
Borrower of its obligations under the Credit Agreement, as amended by this
Agreement, do not and will not conflict with any provision of law or of the
articles of incorporation or bylaws of Borrower or of any agreement binding upon
Borrower;
 
(c) that the Credit Agreement, as amended by this Agreement, is a legal, valid,
and binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as enforceability is limited by bankruptcy, insolvency,
or other similar laws of general application affecting the enforcement of
creditors’ rights or by general principles of equity limiting the availability
of equitable remedies;
 
3

 
 

--------------------------------------------------------------------------------

 



 
(d) that the representations and warranties set forth in Section 4 of the Credit
Agreement, as amended by this Agreement, are true and correct in all material
respects (but if any representation or warranty is by its terms qualified by
concepts of materiality, that representation or warranty is true and correct in
all respects), in each case with the same effect as if such representations and
warranties had been made on the date of this Agreement, with the exception that
all references to the financial statements mean the financial statements most
recently delivered to Agent except for such changes as are specifically
permitted under the Credit Agreement and except to the extent that any such
representation or warranty expressly relates to an earlier date;
 
(e) that Borrower has complied with and is in compliance with all of the
covenants set forth in the Credit Agreement, as amended by this Agreement,
including those set forth in Section 5, Section 6, and Section 7 of the Credit
Agreement; and
 
(f) that as of the date of this Agreement, no Default or Event of Default has
occurred and is continuing.
 
4. Conditions. The effectiveness of this Agreement is subject to satisfaction of
the following conditions:
 
(a) that Agent has received this Agreement executed by Agent, the Required
Lenders and Borrower;
 
(b) that Agent has received copies (executed or certified, as appropriate) of
all other legal documents or minutes of proceedings taken in connection with the
execution and delivery of this Agreement to the extent Agent or its counsel
reasonably requests;
 
(c) that the closing of the initial issuance and sale of shares of the Series C
Preferred Stock of GFC has occurred;
 
(d) that Borrower has paid all fees and expenses required to be paid by Borrower
on the date of this Agreement under this Agreement, the Credit Agreement, or the
other Loan Documents; and
 
(e) that all legal matters incident to the execution and delivery of this
Agreement are satisfactory to Agent and its counsel.
 
5. Release. Borrower hereby waives and releases any and all current existing
claims, counterclaims, defenses, or set-offs of every kind and nature which it
has or might have against Agent or any Lender arising out of, pursuant to, or
pertaining in any way to the Credit Agreement, any and all documents and
instruments delivered in connection with or relating to the foregoing, or this
Agreement. Borrower hereby further covenants and agrees not to sue Agent or any
Lender or assert any claims, defenses, demands, actions, or liabilities against
Agent or any Lender which occurred prior to or as of the date of this Agreement
arising out of, pursuant to, or pertaining in any way to the Credit Agreement,
any and all documents and instruments delivered in connection with or relating
to the foregoing, or this Agreement.
 
4

 
 

--------------------------------------------------------------------------------

 





6. Miscellaneous.
 
(a) This Agreement is governed by, and is to be construed in accordance with,
the laws of the State of Illinois. Each provision of this Agreement is severable
from every other provision of this Agreement for the purpose of determining the
legal enforceability of any specific provision.
 
(b) This Agreement binds Agent, the Lenders and Borrower and their respective
successors and assigns, and will inure to the benefit of Agent, the Lenders and
Borrower and the successors and assigns of Agent and each Lender.
 
(c) Except as specifically modified or amended by the terms of this Agreement,
all other terms and provisions of the Credit Agreement and the other Loan
Documents are incorporated by reference in this Agreement and in all respects
continue in full force and effect. Borrower, by execution of this Agreement,
hereby reaffirms, assumes, and binds itself to all of the obligations, duties,
rights, covenants, terms, and conditions that are contained in the Credit
Agreement and the other Loan Documents.
 
(d) Each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” or words of like import, and each reference to the Credit Agreement in
any and all instruments or documents delivered in connection therewith, will be
deemed to refer to the Credit Agreement, as amended by this Agreement.
 
(e) This Agreement is a Loan Document. Borrower acknowledges that Agent’s
reasonable costs and out-of-pocket expenses (including reasonable attorneys’
fees) incurred in drafting this Agreement and in amending the Loan Documents as
provided in this Agreement constitute Lender Group Expenses.
 
(f) The parties may sign this Agreement in several counterparts, each of which
will be deemed to be an original but all of which together will constitute one
instrument.
 
[Signature pages to follow]
 
5

 
 

--------------------------------------------------------------------------------

 



The parties are signing this Amendment No. 1 to Credit Agreement as of the date
stated in the introductory clause.
 

           
PAC-VAN, INC.,
as a Borrower and as the initial Administrative Borrower
               
By:
 
/s/ Christopher A. Wilson
     
Name:
 
Christopher A. Wilson
     
Title:
 
Secretary
     

 
Signature page to Amendment No. 1 to Credit Agreement

 
 

--------------------------------------------------------------------------------

 

 







           
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent, Co-Lead Arranger and as a Lender
               
By:
 
/s/ Brian Hynds
     
Name:
 
Brian Hynds
       
 
Its Authorized Signatory
     

 
Signature page to Amendment No. 1 to Credit Agreement

 
 

--------------------------------------------------------------------------------

 

 





           
HSBC BANK USA, N.A.,
as Syndication Agent, Co-Lead Arranger and as a Lender
               
By:
 
/s/ William Ozaki
     
Name:
 
William Ozaki
       
 
Its Authorized Signatory
     









Signature page to Amendment No. 1 to Credit Agreement
